Citation Nr: 1424570	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  10-05 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than December 11, 2008, for the award of a 30 percent evaluation for degenerative joint disease of the right knee with limitation of extension.

2.  Entitlement to an effective date earlier than December 11, 2008, for the award of a 30 percent evaluation for degenerative joint disease of the left knee with limitation of extension.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee with limitation of flexion.

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee with limitation of flexion.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran testified at a Travel Board hearing.  Specifically, he presented testimony with regards to the earlier effective date claims for his right and left knee disabilities.  A transcript of that hearing is of record.

The issues of entitlement to evaluations in excess of 10 percent for degenerative joint disease of the right and left knees with limitation of flexion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for his service-connected right and left knee disabilities was received on February 3, 2006.

2.  With resolution of reasonable doubt in the Veteran's favor, the evidence demonstrates that the criteria for a separate 30 percent rating for limitation of extension of the right knee were met at the time that the Veteran filed the claim for an increased rating.  

3.  With resolution of reasonable doubt in the Veteran's favor, the evidence demonstrates that the criteria for a separate 30 percent rating for limitation of extension of the left knee were met at the time that the Veteran filed the claim for an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 3, 2006, for a rating of 30 percent for degenerative joint disease of the right knee with limitation of extension have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

2.  The criteria for an effective date of February 3, 2006, for a rating of 30 percent for degenerative joint disease of the left knee with limitation of extension have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the Veteran's claims for earlier effective dates, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of separate 30 percent ratings for limitation of extension in the right and left knees in an April 2009 Decision Review Officer (DRO) Decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, 
§ 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue. See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claims for earlier effective dates.

With respect with the duty to assist, the Board notes that adjudication of the claims for earlier effective dates in this case is based upon evidence already in the claims file; the resolution of the claims depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disabilities, and not whether he satisfied the criteria for effective dates earlier than December 11, 2008.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
 
LAW AND ANALYSIS

The Veteran asserts that he warrants effective dates earlier than December 11, 2008, for separate 30 percent ratings assigned for limitation of extension of the right and left knees.   

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a claim for an increased rating, unless specifically provided otherwise, the effective date of an award based on a claim for increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
§ 3.400.  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

At the outset, the Board notes that this is a rebuilt folder which is clearly missing a substantial number of documents.  It appears from the available records that service connection for degenerative joint disease of the bilateral knees with exertional compartment syndrome was initially assigned a combined 20 percent rating in December 1997.  The Veteran filed a claim for an increased rating on February 3, 2006.  At that time, the RO separated the rating and assigned 10 percent ratings for limitation of flexion of each knee, effective February 3, 2006.  The Veteran appealed for higher evaluations for each knee.  During the course of the appeal, in an April 2009 DRO Decision, separate 30 percent ratings for limitation of extension of each knee was assigned, effective December 11, 2008, which is the date of a private treatment report indicating that extension of the knees was limited to 20 degrees.  In assigning this rating, the RO noted that many records were missing, however, after reviewing the available private treatment records, the December 11, 2008 record provided sufficient evidence to warrant a 30 percent rating for each knee based on limitation of extension.  

The Veteran disagreed with the effective dates assigned for the 30 percent ratings for each knee.  At the February 2014 hearing, the Veteran stated that the limitation of extension of his knees was present at the time that he filed his claim in February 2006.  He noted that he was afforded a VA examination at that time, however, he was not satisfied with the examination.  He felt that the examiner did not fully evaluate his knees.  Because of this, he sought evaluations and opinions from private physicians.  He emphasized that his private treatment records clearly indicate that that his bilateral knee disabilities were severe at the time of his claim for increased ratings and have remained so throughout the appeal period.

The Board notes that while some of private records have been associated with the claims folder, the referenced VA examination report is not of record.  The private treatment records dated as early as May 2006 show that the Veteran complained of difficulty with squatting and getting up from a seated position.  Examination of the knees revealed a moderate degree of crepitus on range of motion; however range of motion studies of knees were not provided.     

Based on the evidence of record, the Board finds that an effective date of February 3, 2006, for the grant of 30 percent ratings for degenerative joint disease of the right and left knees with limitation of extension is warranted.  In this regard, on February 3, 2006, the RO received the Veteran's claim for an increased rating for his right and left knee disabilities.

Although the medical evidence is limited in this case, the Veteran is competent to report symptoms capable of lay observation.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding his bilateral knee symptoms to be credible as they are consistent with the private treatment records.  Based on this evidence, the Board finds that the grant of 30 percent ratings for degenerative joint disease of the right and left knees with limitation of extension is warranted from February 3, 2006.
 
However, the Board finds that the 30 percent ratings are not warranted prior to February 3, 2006, the date of the Veteran's claim.  As noted above, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The Veteran does not allege and the evidence does not show the severity of the Veteran's knees prior to February 3, 2006.  Therefore, the Board finds that it is not factually ascertainable that an increase in disability occurred within one year from the date of the claim.  Thus, increased ratings are not warranted prior to the date of the claim, February 3, 2006.

For all the reasons stated above, the Board finds that the preponderance of the evidence supports an effective date of February 3, 2006, for the award of a 30 percent rating for degenerative joint disease of the right knee with limitation of extension and an effective date of February 3, 2006, for the award of a 30 percent rating for degenerative joint disease of the left knee with limitation of extension.


ORDER

Entitlement to an earlier effective date of February 3, 2006, for the 30 percent rating for degenerative joint disease of the right knee with limitation of extension is granted. 

Entitlement to an earlier effective date of February 3, 2006, for the 30 percent rating for degenerative joint disease of the left knee with limitation of extension is granted. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

Closer inspection of the claims folder reveals that the Veteran had perfected appeals with regards to ratings in excess of 10 percent for limitation of flexion of his right and left knees.  In his July 2007 substantive appeal (VA Form 9), the Veteran elected for a Travel Board hearing with respect to these issues.  As described above, a hearing was provided for the earlier effective date claims in February 2014, but not for the increased rating claims.  The Board regrets that the undersigned Veteran's Law Judge overlooked the increased rating claims at the February 2014 Travel Board hearing.    

In light of the above, it is imperative that the AOJ contact the Veteran to clarify whether he wishes to testify at a Board hearing concerning these issues.  If he does, the AOJ shall schedule him for another Board hearing for the increased rating claims for his right and left knee disabilities.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a hearing election form.  Clarify whether he wishes to testify at a Travel Board or Board videoconference hearing concerning the claims for an increased rating for his service-connected degenerative joint disease of the right knee with limitation of flexion and degenerative joint disease of the left knee with limitation of flexion.  If he does, schedule him for another Travel Board or Board videoconference hearing for these claims at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


